Appeal (1) from a judgment of the Court of Special Sessions of the City of New York, Borough of Brooklyn, convicting appellant of violating subdivision 5-a of section 70 of the Vehicle and Traffic Law (leaving scene of aceident without reporting) and (2) from the sentence imposed. Judgment unanimously affirmed. No opinion. No separate appeal lies from the sentence, which has been reviewed on the appeal from the judgment of conviction.
Present — Nolan, P. J., Murphy, Ughetta, Hallman and Kleinfeld, JJ.